ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access          )
 to Justice Act --                          )
                                            )
4H Construction Corporation                 )        ASBCA Nos. 59977, 60000
                                            )
Under Contract No. W9127S-12-D-0026         )

APPEARANCE FOR THE APPELLANT:                        S. Leo Arnold, Esq.
                                                      Ashley & Arnold
                                                      Dyersburg, TN

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     S. DeAnn Lehigh, Esq.
                                                     Michael T. Geiselhart, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Little Rock

                               ORDER OF DISMISSAL

       Upon receipt of the stipulation of settlement executed by 4 H Construction Corporation
and the U.S. Army Corps of Engineers, appellant's application for Attorney's Fees, Expert
Witness Fees, and Costs has been settled.

      The application is dismissed with prejudice.

      Dated: September 12, 2019


                                                 DONALD E. KI         R          1
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals on an application for fees and other expenses
incurred in connection with ASBCA Nos. 59977, 60000, Appeals of 4H Construction
Corporation, rendered in accordance with 5 U.S.C. § 504.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2